FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                  January 4, 2012
                     UNITED STATES COURT OF APPEALS
                                                  Elisabeth A. Shumaker
                                                                    Clerk of Court
                            FOR THE TENTH CIRCUIT


    ELVIN CLIFFORD WATKINS,

                Plaintiff-Appellant,
                                                          No. 11-7019
    v.                                        (D.C. No. 6:09-CV-00418-JHP-SPS)
                                                          (E.D. Okla.)
    CLINT B. CRAFT,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, GORSUCH, and MATHESON, Circuit Judges.



         Plaintiff-Appellant Elvin Clifford Watkins is an inmate in the custody of

the Federal Bureau of Prisons. Mr. Watkins filed a pro se amended complaint

under 42 U.S.C. § 1983, alleging that Clint B. Craft, an Oklahoma Highway

Patrol Trooper, violated his constitutional rights on August 13, 2007, during a

traffic stop that resulted in Mr. Watkins’s arrest and eventual conviction for



*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
possessing marijuana with intent to distribute. In response to defendant Craft’s

motion to dismiss under Fed. R. Civ. P. 12(b)(6), the district court determined

that the claims set forth in the amended complaint were barred by the statute of

limitations. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

         We have reviewed Mr. Watkins’s opening brief and have determined that,

although he refers to several constitutional amendments, his briefing on all but

the excessive force claim is inadequate. See Adler v. Wal-Mart Stores, Inc.,

144 F.3d 664, 679 (10th Cir. 1998) (“Arguments inadequately briefed in the

opening brief are waived . . . .”). We will therefore limit our analysis to that

claim.

         We review a Rule 12(b)(6) dismissal de novo, construing all facts and

inferences in the light most favorable to the appellant. Casanova v. Ulibarri,

595 F.3d 1120, 1124-25 (10th Cir. 2010). Because Mr. Watkins is proceeding

pro se, this court reviews the record and construes his pleadings liberally.

Id. at 1125. If Mr. Watkins’s amended complaint shows on its face that the

applicable statute of limitations has expired, however, dismissal for failure to

state a claim is appropriate. See Aldrich v. McCulloch Props., Inc., 627 F.2d

1036, 1041 n.4 (10th Cir. 1980).

         “State statutes of limitations applicable to general personal injury claims

supply the limitations period for § 1983 claims, but federal law governs the time

of accrual of § 1983 claims.” Beck v. City of Muskogee Police Dep’t, 195 F.3d

                                           -2-
553, 557 (10th Cir. 1999) (citations omitted). In this case, Oklahoma’s two-year

statute governs Mr. Watkins’s excessive force claim. See Okla. Stat. tit. 12,

§ 95(A)(3); Meade v. Grubbs, 841 F.2d 1512, 1522 (10th Cir. 1988). “Since the

injury in a § 1983 case is the violation of a constitutional right, such claims

accrue when the plaintiff knows or should know that his or her constitutional

rights have been violated.” Beck, 195 F.3d at 557 (internal quotation marks

omitted). Thus, “[c]laims arising out of police actions toward a criminal suspect,

such as arrest, interrogation, or search and seizure, are presumed to have accrued

when the actions actually occur.” Johnson v. Johnson Cnty. Comm’n Bd., 925

F.2d 1299, 1301 (10th Cir. 1991); see also Fox v. DeSoto, 489 F.3d 227, 233

(6th Cir. 2007) (“A § 1983 claim for excessive force in effectuating an arrest

accrues at the time of arrest.”).

      In appropriate cases, the doctrine of equitable tolling can apply in § 1983

cases and prevent the running of the applicable statute of limitations. As we have

explained:

      “[S]tate law governs the application of tolling in a [federal] civil
      rights action.” Alexander v. Oklahoma, 382 F.3d 1206, 1217
      (10th Cir. 2004). “In general, Oklahoma permits the tolling of a
      statute of limitations in two circumstances.” Id. The first
      circumstance is the existence of a legal disability, which has been
      applied in cases where a plaintiff's competency is impaired or where
      the plaintiff has not yet reached the age of majority. Id. The second
      circumstance is when “defendants engage in false, fraudulent or
      misleading conduct calculated to lull plaintiffs into sitting on their
      rights.” Id. (quotation omitted). This court noted also that “[i]n the


                                          -3-
      appropriate case, exceptional circumstances may justify tolling a
      statute of limitations.” Id. at 1219.

Young v. Davis, 554 F.3d 1254, 1258 (10th Cir. 2009) (alterations in original).

      In his amended complaint, Mr. Watkins alleges that the events at issue in

this case took place on August 13, 2007. See R., Doc. 7 at 5-6. Mr. Watkins’s

claim for excessive force is therefore presumed to have accrued on August 13,

2007 – the day defendant Craft allegedly assaulted him. See Johnson, 925 F.2d

at 1301. Because we see no reason to depart from this presumption, Mr. Watkins

was required to file his initial complaint on or before August 13, 2009. See Okla.

Stat. tit. 12, § 95(A)(3); Meade, 841 F.2d at 1522. But Mr. Watkins did not file

his initial complaint until October 27, 2009. See R., Doc. 1. His excessive force

claim is thus time-barred unless he can establish that the district court should

have equitably tolled the limitations period.

      Mr. Watkins argued in the district court that the statute of limitations

should be tolled based on exceptional circumstances. Specifically, in an

“Affidavit” attached to his amended complaint, Mr. Watkins stated:

             Plaintiff ELVIN CLIFFORD WATKINS, #04635-063 went out
      on a “Writ” on January 08, 2009, to face other legal issue[s] in West
      Virginia, Martinsburg. Plaintiff, was jailed there about seven (7)
      months unable to research, litigate[], or do legal typing. This
      Affidavit is in support of the attached complain[t] if the statute of
      limitations has expired. Plaintiff, did not [return to] the compound
      here at Fort Devens [in Massachusetts] until SEPTEMBER 1st, 2009,
      almost eight (8) months later, therefore plaintiff [has] showed “Good
      Cause” to why if he’s time-barred! And the court[s] can not


                                         -4-
      discriminate against the (B.O.P.), therefore in support of equitable
      tolling, this case MUST move forward.

R., Doc. 7 at 12. Similarly, in his response to defendant Craft’s motion to

dismiss, Mr. Watkins alleged that (1) “He was out on a ‘Writ’ faced with other

legal issue[s] and this was out of his control;” and (2) “During those

seven-months in the local jail [in West Virginia], he was unable to type[,] litigate,

or research in law library.” Id., Doc. 28 at 3-4.

      We conclude that Mr. Watkins has failed to provide sufficient specificity

about (1) his alleged lack of access to writing and legal research materials during

his time in West Virginia; and (2) how the alleged lack of access affected his

ability to file a timely § 1983 complaint. See Young, 554 F.3d at 1258-59

(holding that prisoner failed to state a claim for equitable tolling where prisoner

failed to provide sufficient specificity about his alleged lack of access to a law

library and his attempts to diligently pursue his claims). The only claim we are

dealing with at this juncture is Mr. Watkins’s excessive force claim, and

Mr. Watkins has not explained specifically why he needed a typewriter or a law

library to prepare a timely § 1983 complaint containing the basic allegations

supporting that claim or why he was otherwise prevented from “litigating” that

claim. Moreover, Mr. Watkins has not alleged that he was in any way prevented

from mailing court documents from the jail in West Virginia.




                                          -5-
      The judgment of the district court is AFFIRMED. Appellant’s motion for

leave to proceed on appeal in forma pauperis is GRANTED, but we remind

appellant that he is obligated to continue making partial payments until the entire

appellate filing fee has been paid. Appellant’s motion for summary judgment is

DENIED. Appellee’s motion to strike appellant’s motion for summary judgment

is DENIED as moot.


                                                   ENTERED FOR THE COURT,


                                                   Scott M. Matheson, Jr.
                                                   Circuit Judge




                                        -6-